Citation Nr: 1101246	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy of both 
feet.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for erectile dysfunction.

4.  Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 
1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision by the Hartford, Connecticut 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the Veteran's 
request to reopen previously denied claims for service connection 
for diabetes mellitus, peripheral neuropathy, and erectile 
dysfunction.  The RO also denied service connection for 
congestive heart failure.

The issue of service connection for cardiovascular disorder 
including congestive heart failure is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement (NOD) with 
a September 2002 rating decision denying service connection for 
diabetes mellitus, peripheral neuropathy of both feet, and 
erectile dysfunction.

2.  The Veteran did not file an NOD with an October 2005 rating 
decision denying reopening of a previously-denied claim for 
service connection for diabetes.

3.  Evidence received since the September 2002 and October 2005 
rating decisions relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility of 
substantiating the claims for service connection for diabetes, 
peripheral neuropathy of both feet, and erectile dysfunction.

4.  Credible evidence indicates that during the Veteran's service 
in Thailand in 1973, he went into Vietnam on two occasions to 
perform assigned duties.

5.  The Veteran currently suffers from diabetes mellitus.

6.  The Veteran has peripheral neuropathy of the feet as a result 
of his diabetes.

7.  The Veteran has erectile dysfunction as a result of his 
diabetes.


CONCLUSIONS OF LAW

1.  The September 2002 and October 2005 rating decisions are 
final decisions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

2.  Evidence received since the October 2005 rating decision is 
new and material and the claim for service connection for 
diabetes is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's diabetes mellitus is presumed to result from 
exposure to an herbicide agent during service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

4.  Evidence received since the September 2002 rating decision is 
new and material and the claims for service connection for 
peripheral neuropathy of the feet and erectile dysfunction are 
reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2010).

5.  The Veteran's peripheral neuropathy of the feet is a result 
of his service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.310(a) (2010).

6.  The Veteran's erectile dysfunction is a result of his 
service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable finding with regard to the claims 
for diabetes mellitus, peripheral neuropathy, and erectile 
dysfunction, and the finding that remand for additional 
development of the claim for service connection for congestive 
heart failure is required, no further discussion of VCAA 
compliance is warranted at this time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
claim, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specified 
diseases, including type 2 diabetes mellitus, may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  If a veteran was exposed to Agent Orange or another 
herbicide agent, service connection for any of the conditions 
listed under 38 C.F.R. § 3.309(e) will be presumed if the 
condition becomes manifest to a degree of 10 percent disabling or 
more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).

Diabetes Mellitus-New and Material

In a September 2002 rating decision, the RO denied the Veteran's 
claim for service connection for diabetes mellitus.  In April 
2005, the Veteran requested reopening of a claim for service 
connection for diabetes.  The RO, in an October 2005 rating 
decision, denied reopening of the claim.  The Veteran did not 
file an NOD with either of those rating decisions, and those 
decisions became final.

In April 2007, the Veteran again requested reopening of a claim 
for service connection for diabetes.  In the February 2009 rating 
decision, the RO denied reopening of the claim.  The Veteran 
filed a timely appeal with that decision.

The evidence that was in the Veteran's claims file during the 
last final denial in October 2005 includes the Veteran's 
statements and his service treatment records and post-service 
medical records.  The file contained post-service evidence that 
the Veteran has had diabetes since 1984.   The file also 
contained the Veteran's service separation reports, one of which 
shows that he was awarded the Vietnam Service Medal.  The RO 
concluded that the assembled service evidence did not show that 
the Veteran actually served in country in Vietnam.  The Veteran 
asserted that he was exposed to herbicides during service when he 
repaired aircraft that had been shot up in Vietnam.

The evidence that has been added to the claims file since October 
2005 includes additional evidence regarding the Veteran's 
contention that he was exposed to herbicides during service.  In 
a July 2007 statement, the Veteran wrote that he served in 
Thailand in 1973 and 1974.  He stated that on two occasions 
during his service in Thailand he was on teams that flew into 
Vietnam to work on aircraft engines.  The Veteran provided that 
account again in the hearings in 2010.

The RO denied service connection for diabetes because the 
evidence did not confirm that the Veteran served in Vietnam 
during the Vietnam War.  Since the October 2005 rating decision, 
the Veteran has provided more detailed evidence that his service 
did take him into Vietnam on two occasions in 1973.  That new 
evidence is relevant to an unestablished fact necessary to 
substantiate the claim, and it raises a reasonable possibility of 
substantiating the claim.  Thus, evidence received since October 
2005 is both new and material to the claim.  The Board therefore 
grants reopening of the claim.


Diabetes Mellitus-On the Merits

Turning to the merits of the claim, medical records show that the 
Veteran has type 2 diabetes mellitus that became manifest after 
his military service.  That disease is presumed to be service 
connected in veterans who served in Vietnam during the Vietnam 
War.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In a July 2007 statement, the Veteran reported that he was 
stationed in Thailand from July 1973 to January 1974.  He stated 
that in August 1973, and again in September 1973, he and other 
team members were sent to Tan Son Nhut Air Base in Vietnam to 
replace and repair aircraft engines.  He reported that they were 
at Tan Son Nhut for about eight hours on the first occasion, and 
about sixteen hours on the second occasion, and that they 
returned to their base in Thailand after each of the details.  In 
an August 2009 statement, the Veteran reiterated that during 
service he entered Vietnam to repair aircraft.

The Veteran's service personnel records document that he was 
stationed in Thailand from June 1973 to January 1974, and that he 
had duties as a jet engine mechanic.  A performance review for 
that period noted that his duties included coordinating between 
the flight line and numerous field shops.

In the January 2010 RO hearing, the Veteran explained that during 
his service in Thailand his duties were as a jet engine 
technician, working on F-111 aircraft engines.  He recounted the 
events of August 1973, when he was among a crew sent to Tan Son 
Nhut to work on a downed airplane with weapons fire damage to its 
engine.  He stated that the crew installed and checked a 
replacement engine.  He stated that a second trip to Tan Son Nhut 
in September 1973 was for a similar mission.  A plane engine had 
been hit by weapons fire, and the plane had made an emergency 
landing.  He was on the crew that put in a new engine and checked 
it.  He stated that they were in Tan Son Nhut a few hours longer 
that time because the airplane transporting them between Thailand 
and Vietnam was temporarily away performing another mission while 
they were there.

The RO sought military records documentation of the missions 
inside Vietnam that the Veteran reported.  The United Stated Army 
and Joint Services Records Research Center (JSRRC) responded that 
available history records do not document the departure or 
arrival of individual unit members and do not document aircraft 
flight patterns.  As a result, the VA JSRRC Coordinator concluded 
that it was not possible to corroborate the Veteran's presence in 
Vietnam.

In the September 2010 Board videoconference hearing, the Veteran 
again described the two assignments at Tan Son Nhut.  His account 
contained details consistent with his earlier accounts and 
consistent with the information in his service personnel records.

VA was not able to obtain military records to corroborate the 
Veteran's details to Tan Son Nhut.  The available records 
regarding the Veteran's service, however, are consistent with his 
accounts of his duties and his Thailand service.  The Veteran is 
competent to report his own participation in two brief missions 
inside Vietnam.  His statements contain believable detail, and 
are consistent with each other and with the available military 
records.  Thus, his report that he went into Vietnam two times is 
credible.  The Board finds that the Veteran's report of 
assignments inside Vietnam is credible and affords substantial 
probative weight to that evidence.  Thus, the Board accepts that 
the Veteran was present inside Vietnam on those occasions in 
1973.

As the Veteran's service included duty inside Vietnam in 1973, 
the Board presumes that he was exposed to an herbicide agent 
during service.  As he has presumed herbicide exposure, service 
connection for diabetes mellitus is granted on a presumptive 
basis.


Peripheral Neuropathy and Erectile Dysfunction-New and Material

In the September 2002 rating decision, the RO denied service 
connection for peripheral neuropathy of both feet and erectile 
dysfunction.  The Veteran did not file an NOD with that decision, 
and the decision became final.  The Board will reopen that final 
decision if new and material evidence with respect to that claim 
has been presented or secured since the September 2002 decision.

The RO denied service connection in September 2002 because the 
Veteran was not shown to have peripheral neuropathy or erectile 
dysfunction during service, and because the Veteran's diabetes, 
claimed to have caused these conditions, was not service 
connected.  

Evidence that has been received since September 2002 addresses 
the question of whether the Veteran's diabetes is service 
connected.  That new evidence is relevant to an unestablished 
fact necessary to substantiate the peripheral neuropathy and 
erectile dysfunction claims, and it raises a reasonable 
possibility of substantiating those claims.  Thus, evidence 
received since September 2002 is both new and material, and the 
claims for service connection for peripheral neuropathy of both 
feet and erectile dysfunction are reopened. 

Peripheral Neuropathy of Both Feet and Erectile Dysfunction-On 
the Merits

As noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  VA 
and private physicians have stated that the Veteran has 
peripheral neuropathy in his feet, and that the peripheral 
neuropathy is due to his type 2 diabetes mellitus.  Likewise, VA 
and private physicians have stated that the Veteran has erectile 
dysfunction that is caused by his type 2 diabetes mellitus.  
Based on the supporting medical evidence, the Board grants 
service connection for the peripheral neuropathy of both feet and 
erectile dysfunction as secondary to service-connected diabetes.


ORDER

The claim for service connection for diabetes mellitus is 
reopened.

Entitlement to service connection for diabetes mellitus is 
granted.

The claim for service connection for peripheral neuropathy of 
both feet is reopened.

Entitlement to service connection for peripheral neuropathy of 
both feet is granted.

The claim for service connection for erectile dysfunction is 
reopened.

Entitlement to service connection for erective dysfunction is 
granted.


REMAND

The Veteran is also seeking service connection for cardiovascular 
problems, claimed as congestive heart disease.  The Veteran's 
service included missions in Vietnam in 1973, and he is presumed 
to have been exposed to an herbicide agent during that service.  
Ischemic heart disease recently was added to the list of 
diseases, at 38 C.F.R. § 3.309(e), for which service connection 
is presumed in veterans who were exposed to an herbicide agent.  
75 Fed. Reg. 53,202 (Aug. 31, 2010).  The Veteran has submitted 
private medical records that show evaluation for cardiovascular 
findings.  A 2007 report appears to indicate that he has 
congestive heart failure.  It is not clear from the assembled 
medical records whether the Veteran has a type of cardiovascular 
disorder that is presumed service-connected under the revised 
regulations.  

For purposes of presuming service connection under 38 C.F.R. 
§ 3.309(e), ischemic heart disease includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  Ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.  75 Fed. Reg. 53,202, 52,216.

In addition, during his videoconference hearing, the Veteran 
indicated that he believes his heart condition is due to 
diabetes. 

The Board will remand the issue for the Veteran to have a VA 
examination and file review to clarify the nature of his current 
cardiovascular problems, with an opinion as to whether current 
problems constitute ischemic heart disease as defined in VA 
regulations for presumption of service connection based on 
herbicide exposure, and if not, whether his heart condition is 
secondary to his service connected diabetes. 

Finally, the Board notes the Veteran has not been provided VCAA 
notice with respect to establishing service connection on a 
secondary basis.  Corrective notice should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA letter that 
notifies the Veteran of the information and 
evidence necessary to substantiate his claim 
for service connection for a heart condition 
as secondary to his service-connected 
diabetes.

2.  Schedule the Veteran for a VA cardiology 
examination to clarify the nature of any 
current heart disorder.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the examination.  
After examining the Veteran and reviewing the 
claims file, the examiner should provide a 
diagnosis for any current heart disorder 
identified.  The examiner should express an 
opinion as to whether any current heart 
disorder constitutes ischemic heart disease. 
[For VA compensation purposes, ischemic heart 
disease includes, but is not limited to, 
acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular 
disease including coronary artery disease 
(including coronary spasm) and coronary 
bypass surgery; and stable, unstable and 
Prinzmetal's angina].  

If the examiner concludes that the Veteran 
does not suffer from ischemic heart disease, 
then the examiner should provide an opinion 
as to whether the diagnosed heart disorder 
was caused by or is aggravated (permanent 
worsening of the underlying disorder beyond 
normal progression) by the Veteran's service 
connected diabetes mellitus.  If aggravation 
of a heart disorder by diabetes is shown, the 
examiner should quantify the degree of 
aggravation, if possible.  

A rationale for all opinions expressed should 
be provided.

3.  After completion of the above, review the 
expanded record and determine if the claim 
can be granted.  If the claim remains denied, 
issue a supplemental statement of the case 
and afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of the 
matter that the Board has remanded.  The Veteran has the right to 
submit additional evidence and argument regarding that matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


